Exhibit 10.7

FIRST OMNIBUS AMENDMENT TO LOAN AGREEMENT

AND OTHER LOAN DOCUMENTS

(MEZZANINE A LOAN)

THIS FIRST OMNIBUS AMENDMENT TO LOAN AGREEMENT AND OTHER LOAN DOCUMENTS
(MEZZANINE A LOAN), effective as of August 15, 2007 (this “Amendment”), between
BROADWAY 500 WEST MONROE MEZZ I LLC, a Delaware limited liability company
(“Borrower”), and MORGAN STANLEY MORTGAGE CAPITAL HOLDINGS LLC, a New York
limited liability company (“Lender”).

W I T N E S S E T H:

WHEREAS, Lender and Borrower are parties to that certain Mezzanine A Loan
Agreement dated as of July 11, 2007 (the “Loan Agreement”), pursuant to which
Lender advanced to Borrower an Initial Advance (as defined in the Loan
Agreement) in the principal amount of $49,100,000.00 and pursuant to which
Lender agreed to make Future Advances (as defined in the Loan Agreement) to
Borrower pursuant to the terms of the Loan Agreement in the principal amount of
up to $16,500,000.00 (the Initial Advance and any Future Advances are
collectively referred to herein as the “Loan”);

WHEREAS, the Loan is evidenced by that certain Promissory Note dated July 11,
2007, from Borrower to Lender in the principal amount of up to $65,600,000.00
(the “Original Note”);

WHEREAS, Morgan Stanley Mortgage Capital Holdings LLC, a New York limited
liability company Lender, as mortgage lender (“Mortgage Lender”), and Broadway
500 West Monroe Fee LLC, a Delaware limited liability company, as mortgage
borrower (“Mortgage Borrower”), are parties to that certain Loan Agreement dated
as of July 11, 2007 (the “Loan Agreement”), pursuant to which Mortgage Lender
made a loan to Mortgage Borrower in the original principal amount of
$150,000,000.00 (the “Mortgage Loan”);

WHEREAS, the Mortgage Loan is evidenced by that certain Promissory Note dated
July 11, 2007, from Mortgage Borrower to Mortgage Lender in the principal amount
of $150,000,000.00 (the “Original Mortgage Note”);

WHEREAS, Mortgage Lender and Mortgage Borrower have agreed to “resize” the
Mortgage Loan pursuant to Section 9.5 of the Mortgage Loan Agreement and, in
order to effectuate such “resizing”, Mortgage Borrower has partially prepaid the
Mortgage Loan in the amount of $10,000,000.00 (the “Partial Prepayment”) such
that the outstanding principal amount of the Mortgage Loan as of the date hereof
is $140,000,000.00;

WHEREAS, in connection with the “resizing” of the Mortgage Loan, Lender and
Borrower have agreed to “resize” the Loan pursuant to Section 9.5 of the Loan
Agreement and, in order to effectuate such “resizing”, Lender has advanced to
Borrower on the date hereof additional Loan proceeds in the amount of
$10,000,000.00 (the “Loan Increase”) such that the outstanding principal amount
of the Loan as of the date hereof is $59,100,000.00 and the maximum amount of
the Loan that may be advanced to Borrower under the Loan Agreement and



--------------------------------------------------------------------------------

this Amendment is $75,600,000.00, and such Loan Increase has been contributed
from Borrower to Mortgage Borrower in order to make the Partial Prepayment;

WHEREAS, in order to reflect the Loan Increase, Lender and Borrower have entered
into that certain Amended and Restated Promissory Note (Mezzanine A Loan)
effective as of August 5, 2007, in the principal amount of up to $75,600,000.00
(as the same may be amended, restated, replaced, extended, renewed,
supplemented, severed, split, or otherwise modified from time to time, the
“Amended and Restated Note”);

WHEREAS, in order to, among other things, reflect the Partial Prepayment,
Mortgage Lender and Mortgage Borrower have entered into (i) that certain Amended
and Restated Promissory Note to be effective as of August 15, 2007, in the
principal amount of $140,000,000.00, and (ii) that certain First Omnibus
Amendment to Loan Agreement and Other Loan Documents to be effective as of
August 15, 2007; and

WHEREAS, in order to, among other things, reflect the Loan Increase and the
Amended and Restated Note, Borrower and Lender have agreed to amend the Loan
Agreement in the manner hereinafter set forth.

NOW, THEREFORE, in pursuance of such agreement and for good and valuable
consideration, Borrower and Lender hereby agree as follows:

1. Unless otherwise defined in this Amendment, capitalized terms used herein
shall have their defined meanings set forth in the Loan Agreement.

2. The definition of Initial Advance is hereby deleted in its entirety and the
following substituted therefor:

“Initial Advance” shall mean, collectively, the initial advance of the Loan made
by Lender to Borrower pursuant to this Agreement on July 11, 2007, in the
principal amount of Forty-Nine Million One Hundred Thousand and No/l00 Dollars
($49,100,000.00) and the additional advance of the Loan made by Lender to
Borrower pursuant to this Agreement as of August 15, 2007, in the principal
amount of Ten Million and No/l00 Dollars ($10,000,000.00). The aggregate
outstanding principal amount of the Initial Advance as of August 15, 2007, is
Fifty-Nine Million One Hundred Thousand and No/100 Dollars ($59,100,000.00).

3. The definition of Note is hereby deleted in its entirety and the following
substituted therefor:

“Note” shall mean that certain Amended and Restated Promissory Note (Mezzanine A
Loan) effective as of August 15, 2007 in the principal amount of up to
Seventy-Five Million Six Hundred Thousand and 00/100 Dollars ($75,600,000.00),
or so much thereof as may be advanced to Borrower pursuant to the terms of this
Agreement, made by Borrower in favor of Lender, as the same may be further
amended, restated, replaced,



--------------------------------------------------------------------------------

extended, renewed, supplemented, severed, split, or otherwise modified from time
to time.

4. All references in each of the Loan Documents to the Loan Agreement shall be
deemed to be a reference to the Loan Agreement as amended by this Amendment. All
references in each of the Loan Documents to the Note shall be deemed to be a
reference to the “Note” as defined in Section 3 above.

5. Lender acknowledges and agrees that as of the date hereof it has advanced to
Borrower additional Loan proceeds in the amount of the Loan Increase, and
Borrower hereby acknowledges and agrees that it has accepted Loan proceeds in
the amount of the Loan Increase as of the date hereof.

6. Borrower and Lender hereby acknowledge and agree that the outstanding
principal amount of the Loan as of the date hereof is $59,100,000.00.

7. As amended by this Amendment and the Amended and Restated Note, all terms,
covenants and provisions of the Loan Documents are ratified and confirmed and
shall remain in full force and effect. The obligations of Broadway Partners
Parallel Fund B III, L.P., Broadway Partners Parallel Fund P III, L.P., and
Broadway Partners Real Estate Fund III, L.P. (collectively, “:Guarantor”), under
that certain Guaranty of Recourse Obligations of Borrower (Mezzanine A Loan)
dated as of July 11, 2007 (the “Guaranty”), shall not be released, diminished,
impaired, reduced or adversely affected by this Amendment or the Amended and
Restated Note, and all obligations of Guarantor thereunder shall remain in full
force and effect, and Guarantor hereby waives any common law, equitable,
statutory or other rights which such party might otherwise have as a result of
or in connection with this Amendment and the Amended and Restated Note.

8. This Amendment may be executed by one or more of the parties hereto on any
number of separate counterparts, each of which shall be an original and all of
which taken together shall constitute one and the same instrument.

9. This Amendment shall inure to the benefit of and be binding upon Borrower and
Lender, and their respective successors and assigns.

10. This Amendment shall be governed by, and construed in accordance with, the
law of the State of New York.

11. Lender represents and warrants that this Amendment and the Amended and
Restated Note are entered into, as permitted under Section 9.5 of the Loan
Agreement, due to the fact that a portion of the Mortgage Loan will not receive
an “investment grade” rating in connection with a proposed Securitization.

12. The provisions of Section 9.4 of the Loan Agreement are hereby incorporated
by reference herein as if the text of such Section were set forth in its
entirety herein.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER: MORGAN STANLEY MORTGAGE HOLDINGS LLC, a New York limited liability
company By:   /s/ Gary P. Curwin Name:   Gary P. Curwin Title:   Vice President



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

LENDER: MORGAN STANLEY MORTGAGE HOLDINGS LLC, a New York limited liability
company By:     Name:   Title:   BORROWER: BROADWAY 500 WEST MONROE MEZZ I LLC,
a Delaware limited liability company By:   /s/ Illegible Name:   Title:  



--------------------------------------------------------------------------------

The undersigned (on behalf of itself and its successors and assigns) hereby
acknowledge and agree to this Amendment and the provisions set forth in
Section 6 of this Amendment, and reaffirm their obligations under the Guaranty
and agree that such Guaranty and their obligations thereunder shall continue and
remain in full force and affect, as such obligations have been expressly
modified by this Amendment.

 

GUARANTOR: BROADWAY PARTNERS PARALLEL FUND B III, L.P., a Delaware limited
partnership By:   Broadway Partners Fund GP III, L.P., a Delaware limited
partnership, its general partner   By:   Broadway Partners Fund GP III, LLC, a
Delaware limited liability company, its general partner     By:   /s/ Illegible
    Name:       Title:   BROADWAY PARTNERS REAL ESTATE FUND III, L.P., a
Delaware limited partnership By:   Broadway Partners Fund GP III, L.P., a
Delaware limited partnership, its general partner   By:   Broadway Partners Fund
GP III, LLC, a Delaware limited liability company, its general partner     By:  
/s/ Illegible     Name:       Title:  



--------------------------------------------------------------------------------

BROADWAY PARTNERS PARALLEL FUND P III, L.P., a Delaware limited partnership By:
  Broadway Partners Fund GP III, L.P., a Delaware limited partnership, its
general partner   By:   Broadway Partners Fund GP III, LLC, a Delaware limited
liability company, its general partner     By:   /s/ Illegible     Name:      
Title:  